Citation Nr: 0313832	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  00-23 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
migraine headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel



REMAND

The veteran had active military service from May 1997 to 
November 1997.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal from an RO rating decision.  

The claims folder includes VA records received in March 2003.  
These documents were - obviously - obtained subsequent to the 
issuance of the last supplemental statement of the case 
(SSOC) in February 2002.  Neither the veteran nor her 
representative has waived RO review of these documents, and 
therefore they must be returned to the RO for initial 
consideration.  See Disabled American Veterans v. Secretary 
of Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. 
May 1, 2003); see also VAOGCPREC 1-2003 (May 21, 2003). 

Additionally, there has been a significant change in the law 
during the pendency of this appeal. On November 9, 2000, the 
Veterans Claims Assistance Act of 2000, (VCAA), 38 U.S.C.A. 
§§ 5100 et. seq., was enacted into law.  Implementing 
regulations were published by VA in August 2001, and made 
effective from date of the law's enactment.  38 C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2002).  The VCAA eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to the duty to notify and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See also Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate notification 
and development is undertaken in this case.

VA last evaluated the veteran over five years ago (VA 
examinations with information relevant to the veteran's claim 
were conducted in February 2003 and April 2003).  By the time 
this case is returned to the Board following remand, the 
report of these examinations will be, in the Board's 
judgment, too dated to be properly considered 
"contemporaneous."  See, e.g., Green v. Derwinski, 1 Vet. 
App. 121 (1991).  Moreover, the veteran (in written 
statements dated in August 2001 and September 2001) has 
specifically asserted that her migraine headache condition 
has worsened.  A new VA examination should be conducted, as 
detailed below.  This is particularly necessary, since this 
is an appeal from an initial rating.  See Fenderson v. West, 
12 Vet. App. 119 (1999) ("staged ratings" must be 
considered in initial rating cases).

To ensure that this new evaluation is fully informed, VA and 
private clinical data, dated since February 2002 (the last 
time VA records were associated with the claims file), should 
be secured.  

Accordingly, the case is remanded for the following:

1.  Review the VA treatment records 
associated with the claims file after the 
February 2002 SSOC, as well as any other 
pertinent records associated with the 
claims file following the issuance of 
that SSOC.

2.  Ask the veteran to identify all VA 
and non-VA health care providers who have 
treated her for headaches since February 
2002.  Obtain records from each health 
care provider she identifies.  VA records 
obtained should include any notes, 
discharge  summaries, and consults.

3.  Thereafter, make arrangements for the 
veteran to be afforded a VA neurological 
examination to determine the current 
nature and severity of her service-
connected migraine headaches.  The claims 
folder should be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All indicated 
tests and consultations should be 
performed.  The examiner should note for 
the record the frequency and duration of 
the veteran's headaches and the impact of 
such impairment on her employability.  
All clinical findings must be reported in 
detail.

4.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2002). 

5.  Thereafter, if the benefits sought on 
appeal remain denied, provide the veteran 
and her representative with a new SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence (including all documents 
associated with the claims file since the 
February 2002 SSOC) and discussion of all 
pertinent regulations, including the 
VCAA.  Allow an appropriate period of 
time for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
	Mary Gallagher
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


